Citation Nr: 1731218	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  08-39 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an increased disability rating for posttraumatic stress disorder (PTSD) formerly anxiety disorder, currently evaluated as 50 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability, due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Edelstein, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky and Washington, DC.  Jurisdiction over the appeal currently resides with the RO in Washington, DC.

In a November 2007 rating decision, the RO granted service connection for an anxiety disorder, not otherwise specified (NOS) and denied service connection for PTSD.  An evaluation of 10 percent for anxiety disorder, NOS was granted under Diagnostic Code 9413, effective July 31, 2007.  In a December 2008 rating decision, the RO increased the evaluation for the Veteran's service-connected anxiety disorder, NOS, to 50 percent, effective September 20, 2008.  In a February 2013 rating decision, the RO recharacterized the Veteran's service-connected psychiatric disability as PTSD, (formerly anxiety disorder) and continued the 50 percent rating under Diagnostic Code 9411.  The issue of an increased rating for PTSD (formerly anxiety disorder) remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The claims on appeal were remanded again in March 2015 for further development.


FINDINGS OF FACT

1.  The Veteran's PTSD manifests with social and occupational impairment with reduced reliability and productivity.

2.  The Veteran's service-connected PTSD does not prevents him from securing and following all forms of substantially gainful employment consistent with his education and work experience.


CONCLUSION OF LAW

1.  The criteria for an initial disability rating in excess of 50 percent, for PTSD, are not met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for a TDIU are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board is satisfied that there has been substantial compliance with the August 2016 remand directives, and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

Increased Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. Id. at 126.

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating. 38 C.F.R. § 4.7.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided. 38 C.F.R. § 4.14.

When evaluating a mental disorder, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126.  The Veteran's anxiety disorder is currently evaluated as 50 percent disabling under DC 9400, in accordance with the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Under the provisions for rating psychiatric disorders, a 50 percent disability rating requires evidence of the following:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  

A 70 percent disability rating requires:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting; inability to establish and maintain effective relationships). 

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, DC 9400.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms; a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The Global Assessment of Functioning (GAF) Scale is used to report the clinician's judgment of the individual's overall level of functioning.  The GAF Scale is to be rated with respect only to psychological, social and occupational functioning.  See American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  While not determinative, a GAF score is highly probative as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders. See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

GAF scores range from 1-100 with the higher numbers representing higher levels of functioning.  A GAF score of 41 to 50 is defined as denoting serious symptoms or any serious impairment in social, occupational, or school functioning.  GAF scores from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupation, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupation, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well with some meaningful relationships.

Effective August 4, 2014, VA promulgated an Interim Final Rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders to remove outdated DSM references by deleting references to DSM-IV and DSM-IV-TR and replacing them with references to the updated version, the Diagnostic and Statistical Manual of Mental Disorders, fifth edition (DSM-5).  HN4 79 Fed. Reg. 45,093-02 (Aug. 4, 2014).  This rule expressly states that its provisions do not apply to claims that have been certified to the Board or are pending before the Board of Veterans' Appeals, the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit.  This claim was pending before the Board prior to August 2014; thus, the rule does not apply.  

The relevant medical evidence of record consists of VA treatment records, SSA records and lay statements from the Veteran.  Following a review of the relevant evidence of record, the Board finds that the Veteran is not entitled to a rating of 70 percent or higher for PTSD for the entire appeal period.

A VA psychiatric consultation note dated June 2007, noted that the Veteran was dealing with recurring nightmares as well as intrusive and vivid memories or traumatic scenes and events, and is unable to relax.  The Veteran noted he feels irritable and tends to over-react to minor aggravations.  The Veteran noted he feels distant from others, has difficulty concentrating, he avoids crowds and activities that remind him of his combat experiences.  The Veteran noted that his symptoms have worsened over the past six months as well as a state of worsening depression, which is accompanied by a loss of energy, decreased appetite, and sleep disturbance.  The Veteran noted he has been socially withdrawn, has had trouble concentrating on tasks, and finds it difficult to make decisions.  The Veteran denied any suicidal ideation or intent.  In an addendum note the Veteran was noted to be alert and oriented, he was dressed casually, neatly, and groomed.  His speech was noted to be of normal rate and rhythm and volume with clear articulation.  His mood was noted to be anxious and depressed.  The examiner noted there was no evidence of hallucinations, paranoid ideation, or a thought process disorder.  No homicidal ideation or intent was noted.  The Veteran was diagnosed with chronic PTSD and depressive disorder NOS.

A VA psychiatry note dated September 2007, showed that the Veteran was feeling less irritable and noted that he was also feeling less depressed.  The Veteran noted his sleep was "fairly good," although his energy was low, and he had little interest in activities.  His orientation and consciousness were marked as alert and oriented.  His mood was noted as being euthymic, with his affect being marked as appropriate.  

In November 2007 the Veteran was afforded a VA examination for PTSD.  During the examination, the Veteran noted that before beginning his medication for his mood, he used to have angry outburst toward family members.  The Veteran indicated that he has a few good friends with whom he gets together with on occasion to play cards.  The Veteran noted good relationships with his family and friends.  The Veteran noted that while he does go out places, he usually feels on guard and anxious.  The Veteran denied any suicide attempts or violent behavior.  The Veteran's appearance was noted to be clean and neatly groomed.  The Veteran's affect was noted as constricted, and his mood was noted as being "a bit nervous."  The Veteran was noted to be intact in all spheres, with his thought process and content noted to be unremarkable.  No delusions or hallucinations were marked during the Veteran's examination.  The Veteran reported no difficulty with sleep initiation, but is awakened by dreams about events that happened while in Vietnam.  The Veteran noted that he will wake up with anxiety, but is able to calm himself and go back to sleep.  The Veteran stated that these dreams occur two to three times a week.  The Veteran denied panic attacks and ritualistic behavior.  No suicidal or homicidal ideation was noted.  The Veteran denied flashbacks, he noted that he avoids big crowds and that he prefers to be with his family at home.  

During the November 2007 examination, the examiner opined that the Veteran's symptoms were one symptom short of meeting full criteria for PTSD.  The Veteran was given a GAF score of 65-70.  

In a statement by the Veteran dated January 2008, the Veteran noted that he does suffer from PTSD which is the direct result of combat during service in Vietnam.  The Veteran noted that received several medals in Vietnam including the Purple Heart and the Combat Infantry Badge.  The Veteran stated that his PTSD has left him suffering from nightmares and flashbacks almost on a nightly basis.  The Veteran noted that the nightmares are so severe that when he is awaken, he is unable to fall back asleep until all windows and doors are checked for security.  The Veteran stated that he only averages about three to four hours a sleep, on a good night.  In addition, the Veteran stated that he is unable to trust anyone, and would rather be alone.  The Veteran noted that he forgets numerous things to include the names of close family members.  The Veteran also noted that he suffers from episodes of homicidal and or suicidal thoughts, as he often wonders why he made it back from service alive while many of his fellow soldiers did not.  However, the Veteran noted that his religious beliefs keep from any intentions of every carrying out homicidal or suicidal ideations.   

An SSA consultation note from July 2008 stated that the Veteran did not allege a mental impairment.  It noted that a November 2007 VA exam showed that the Veteran's anxiety was well controlled on medication.  Thus, the consultation note concluded that for these reasons his mental impairment is considered "not severe."  "Overall case findings indicate that his anxiety, alone, would not interfere with the mental demands of a routine work setting."  

In September 2008, the Veteran was afforded a general medical examination.  The examiner noted that the Veteran was pleasant, well developed, cooperative and in no acute distress.  During his psychological evaluation, the Veteran reported that he has flashbacks which are typically intrusive thoughts.  The Veteran reported nightmares four to five times a week.  The Veteran noted that he typically wakes up and notes that he is jumping in bed while asleep.  

In October 2008, the Veteran was afforded a VA examination for mental disorders.  The examiner noted that the Veteran reported that he was not completely honest in the last examination and did not report any nightmares.  He initially reported having hallucinations but then later recanted.  The Veteran denied flashbacks.  The Veteran noted that his plans include "enjoying life, what little I have left."  The Veteran reported difficulty with sleep and concentration.  The Veteran noted anger and irritability with driving; the examiner noted that this is situational, and not likely due to trauma.  The Veteran also repeated that he does not like being around big crowds.  The Veteran was noted to be clean, neatly groomed, and appropriately dressed.  His psychomotor activity and speech were noted as unremarkable.  The Veterans attitude was noted as being cooperative, friendly, and attentive.  His affect was noted as normal; his mood was marked as anxious.  The Veteran was noted to be oriented in all spheres.  His thought process and content was noted as unremarkable.  No delusions were noted.  No inappropriate behavior or obsessive and or ritualistic behavior was noted.  No homicidal thoughts were noted, however, suicidal thoughts were noted on exam.  

The examiner noted that the Veteran reported some suicidal ideation, typically fleeting, with also some plans but denied any intent.  He reported that his religion is his biggest protective factor.  The Veteran noted that he will "mouth off" when angry but denied any physical altercations.  The Veteran was assigned a GAF score of 65.  The examiner opined that the Veteran did not meet the criteria for PTSD but does experience some symptoms due to his combat experience.  Furthermore, the examiner opined that there is no evidence that his anxiety would otherwise impair his occupation, be it either physical or sedentary.  

A VA mental health note from September 2010 showed that the Veteran was dealing with anxiety and PTSD.  The Veteran was marked as not having paranoid delusions, no auditory hallucinations, and no visual hallucinations.  The Veteran was noted as being cooperative and unguarded.  His speech was noted as being normal in tone, amount, rate, and volume.  His insight and judgment were noted to be intact, with his thoughts being organized goal directed.  The Veteran denied any current suicide or homicidal intent or ideation.  The Veteran was also noted not having any delusional thought content.  The Veteran was assessed with a GAF score of 60.

The Veteran was given a psychodiagnostic interview in November 2010.  The Veteran was noted as being appropriately groomed and casually dressed.  He was alert and oriented in all spheres.  His eye contact was marked as appropriate.  His thought process was noted as being linear and logical.  The Veteran affective presentation was noted as dysthymic and he appeared to be anxious.  The Veteran denied any hallucinations and no delusions were apparent.  The Veteran denied any current or past suicidal or homicidal ideations, plans, or attempts.  He noted that he has nightmares four or five times a week about Vietnam.  He reported that when he wakes up, he has to get up and check the doors and windows before trying to sleep. According to the Veteran, it usually takes about 1.5 hours to fall asleep after his nightmares.  The Veteran reported that he has had a couple of flashbacks per month.  He reported feeling irritable and angry since his trauma but noted that his anger has been better since starting his mood medication.  He endorsed experiencing "some" difficulties with his concentration.  He reported experiencing anhedonia, psychomotor agitation, fatigue, feelings of worthlessness, and difficulties with concentration.  He denied experiencing any problems with his appetite and also denied experiencing any thoughts of death.

A VA psychiatry note dated April 2012, showed the Veteran was dealing with anxiety.  The examiner noted that the Veteran's anxiety and mood varies a lot day to day depending on the intensity of reminders.  The Veteran denied any suicidal or homicidal ideation.  The Veteran noted that his sleep has been fair but he is still disrupted by nightmares.  The Veteran's appearance was noted as no acute distress, well-developed, and well kempt.  The Veteran was noted to be oriented in all spheres.  His attitude was cooperative and his behavior was calm.  His speech was noted to be normal in tone, rate, volume, and amount.  His mood was marked as variable, with his affect being marked as anxious.  His judgment and concentration were marked as fair; his judgment was noted as normal.  The examiner assessed the Veteran with PTSD.  

In April 2012 the Veteran was afforded a VA examination.  The examiner noted the Veteran's appearance and hygiene were adequate.  The examiner noted that the Veteran was oriented to all spheres.  His mood was noted to be pleasant with congruent affect.  His speech was noted to be normal in rate and rhythm.  The Veteran denied ant history of psychosis; he denied any current suicidal or homicidal ideations, plans, or intent.  The Veteran reported that he had a strong religious upbringing and thus suicide is not an option.  The examiner noted that the Veteran's memory and attention appeared to be intact.  His intelligence is thought to be in the average range.  The Veteran reported that he deals with nightmares since service, which have worsened after retiring in 2007.  The Veteran described having flashbacks, the last one being a few days prior to the examination, which he described as "feel real," however the examiner stated that these seem more like intrusive thoughts or memories of the events.  The Veteran stated when he has flashbacks he is awoken and cannot fall back asleep.  The Veteran indicated that he will have four to five nightmares per week.  He reported instances where he will wake up sweating or kicking in his sleep.  The Veteran denied any physiological reactivity when awake and triggered.  The Veteran reports he avoids thoughts and feelings surrounding his stressors, including avoiding; crowds, fireworks, and the news.  The Veteran reported feeling like an "outsider with my own family," and indicated he does not feel like he "belongs."  

The Veteran noted that he has no significant friendships other than with his wife and has minimal socialization.  The Veteran noted that outside of therapy he prefers to keep to himself.  The examiner noted that the Veteran did present with a restricted range of affect.  The Veteran denied any problems with concentration.  The Veteran reported that he experienced hypervigilance and dislikes being in crowds of people, he sits with his back to the wall in restaurants, and is distrustful of others.  

During the April 2012 examination, the examiner noted that, following the instructions of the March 2012 remand instructions, the Veteran was administered and completed a Trauma Symptom Inventory-2 (TSI-2) and the Personality Assessment Inventory (PAI).  The examiner noted that the results of the TSI-2 showed the Veteran's profile was valid and indicative of symptoms including; depression, anxiety, anger, intrusive experiences, avoidance, and dissociation, symptoms often associated with PTSD.  The examiner noted the Veteran's profile also suggested the presence of suicidal ideation, however, as noted, the Veteran denied any active suicidal ideations.  

The examiner noted that the Veteran's PAI suggested problems with tension, unhappiness, pessimism, depression, anxiety, and noteworthy peculiarities in thinking and experiences.  The examiner noted that overall, "both measures are consistent with symptoms of PTSD and therefore the Veteran is given the benefit of the doubt."  The Veteran was provided a GAF score of 55, indicating moderate symptom impairment.

A nursing evaluation note from December 2012 noted that during the Veteran's psychological screening, the Veteran noted having no thoughts about hurting or killing himself or others.  

A VA psychiatry attending note, dated January 2013, showed that the Veteran's mood and anxiety varies on a day to day basis.  The Veteran denied any suicidal or homicidal intent or ideation.  The Veteran noted that his current medication reduces the intensity of the anxiety response.  The Veteran was provided a GAF score of 55.

A VA mental health note dates June 2013, stated that the Veteran reported that with the help of his medication and therapy, his anxiety and depression are "manageable."  The Veteran denied and suicidal or homicidal ideation or intent.  The Veteran was noted as being well groomed and casually dressed, he made good eye contact, and was pleasant and cooperative.  His speech was noted as being normal in rate, rhythm, tone, and volume.  The Veteran was marked as having no abnormal psychotic thoughts, with no audio or visual hallucinations.  

In compliance with a Board remand in March 2012, the Veteran was afforded a new VA examination for scars and or disfigurement in April 2013.  The examiner noted that due to the Veteran's moderate range of impairment assessed during his April 2012 examination, the Veteran's PTSD would not preclude him from working.  Rather the examiner opined that the Veteran's PTSD would have a moderate impact on his ability to perform in physical or sedentary employment settings due to his mood dysregulation, intrusive thoughts, detachment, poor sleep, irritability, and hypervigilance that occurs in the moderate range and is likely to improve with continued treatment efforts.  

A VA psychiatry attending note date December 2013 reported that while the Veteran noted his sleep was "fair" he was still being disrupted by nightmares.  The Veteran denied any suicidal or homicidal ideation or intent.  The Veteran's appearance was noted as being well developed and dressed casually.  His speech was noted as being of normal volume and rate.  His thought process was marked as logical and coherent with no loose associations or abnormal psychotic thoughts.  

In compliance with a Board remand in August 2015, the Veteran was afforded a new VA examination for PTSD in September 2015.  The Veteran was noted to be oriented in all spheres.  His appearance and hygiene were noted to be adequate.  His mood was noted to be mildly dysphoric with congruent affect.  His speech was normal in rate and rhythm.  The Veteran denied any suicide or homicidal plans or intent.  The Veteran denied any violent or assaultive behavior.  His thought process was marked as linear and there was no evidence of a thought disorder.  His attention and concentration were both noted as appearing intact.  The Veteran reported that he continues to have nightmares, with varying content and frequency.  The Veteran reported intrusive thoughts, specifically when he is triggered.  While he uses the word "flashback" the examiner noted that what he was describing was having memories surface when triggered by a reminder.  The Veteran noted some detachment socially, stating that he is unable to get close to anybody, because he does not trust anyone.  He reported continued hypervigilance and sleep disruption due to the nightmares and light sleeping patterns.  

The examiner opined that, "overall, the Veteran continues to meet the full criteria for PTSD now using the DSM-5.  He continues to present with moderate range symptoms and impairment with reduced reliability and productivity."  Furthermore, "the Veteran's functioning is in the moderate range which would equate to a GAF of around 55.  He was able to work successfully for many years, but has not worked since 2007 by his report.  His PTSD symptoms, specifically the hypervigilance,
irritability, and sleep disruption would have a moderate impact on his
ability to secure and maintain employment.  The Veteran appears to have
functioned well for many years when engaged in meaningful activity, such
as work, and working may have been a form of coping or symptom avoidance
for the veteran."  The examiner concluded that the Veteran's PTSD alone would
not likely preclude him from working.  It is certainly understandable that his age may prove difficult in finding employment similar to the factory jobs he has had in the past, but again it was the examiner's understanding that age cannot be considered.  The veteran's PTSD is not severe, nor has it ever been, and does not result in total impairment, or even impairment in most areas of his life.  As such, the examiner had limited support to opine that his PTSD would preclude him
from working, but certainly acknowledged that it would be difficult for him to get back into the workforce at his age and reported physical health limitations in conjunction with his PTSD.

The examiner was asked to provide examples of the type of employment the Veteran would be able to perform during the September 2015 examination.  The examiner noted that although the Veteran reported having knee replacements made his previous employment difficult, including working in a factory or as a carpenter, he could not report on the Veteran's physical health, or his knee disability which the Veteran is not service-connected for.  The examiner stated that the Veteran successfully worked for many years without any specific work-related impairment due to his service-connected PTSD.  "The Veteran would likely be able to perform some type of sedentary job, perhaps a desk job, or a job that required limited interaction with others as he likely would perform better in a more solitary work environment.  The Veteran was likely functioning better when he was working as opposed to having so much idle time, therefore if he chooses not to work, or has
difficulty finding work, he may benefit from some type of volunteer activity."

In a statement by the Veteran's wife dated September 2015, she noted that the Veteran prefers to stay home.  She also noted that the Veteran has a hard time making friends; therefore he spends a lot of time at home alone.  She noted that the Veteran will check the doors and the windows several times before going to bed.  Furthermore, she stated that the Veteran has trouble sleeping; deals with nightmares; and also talks, fights, and kicks in his sleep.  Finally, she concluded that the Veteran, "is very much a loner," and that being around people the Veteran does not know make him "edgy."

A VA mental health note dated November 2015 reported that the Veteran denied any suicidal or homicidal ideation.  The Veteran stated that he felt the psych medications helped to reduce the intensity of his symptoms.  He reported that his sleep is still disrupted by nightmares.  His appearance was noted as showing no signs of acute distress, and was noted as well developed.  His speech was marked as normal in tone, rate, volume and amount.  His affect was stable and congruent to mood.  His thought process was linear and organized, with his concentration marked as fair.  

Based on a careful review of the subjective and clinical evidence, the Board finds that the evidence supported the current rating of 50 percent of PTSD, but no higher.

The Board finds that the Veteran is competent and credible to report his current symptoms and past and present experiences.  In regard to his current social and occupational functioning, the Veteran reports being untrustworthy of others which prevents him from forming close relationships.  He has experienced anxiety and flashbacks.  However, he reported that his medication and therapy have reduced the severity.  Similarly, the Veteran does not appear to have difficulty understanding complex instructions or commands and any impairment of his memory has been attributed to the passage of time.  While the Veteran has recounted times that he has experienced bouts of depression, anxiety, and anger (including road rage), he has stated that with the help of medication and or therapy he has noticed a reduction in its severity.  He has also reported having generally a positive relationship with his family members including his wife and daughter who lives under the same roof.  

While the Veteran did discuss suicidal ideation on a few limited occasions, he reported that his strong religious upbringing and faith prevent him from ever actually committing such an act.  These instances were noted in 2008, but in November 2010, the Veteran denied current or past suicidal ideation.  His own statements on this have been contradictory, and more recent treatment reports reflect denials of suicidal ideation; as a consequence, the Board does not find any evidence of suicidal ideation that would be sufficient in and of itself to support a 70 percent evaluation.

In accordance with the September 2015 examination, the Veteran successfully worked for many years without any specific work-related impairment due to his service-connected PTSD.  Rather it was his physical, knee-related health issues which ended his ability to work as a carpenter in 2007, unrelated to his PTSD.  He has maintained a positive relationship with his wife and family members.  He also regularly attends group and individual treatment and counseling sessions.

The evidence does not support an increased rating to 70 percent.  As noted above, a 70 percent rating reflects occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Although the Board recognizes that no singular symptom or lack thereof, is dispositive of awarding a higher disability rating, or the existence of social and occupational impairments, the lack of those symptoms can be indicative of the Veteran's overall psychiatric condition.

With regard to the Veteran's overall social impairment, the Board finds that there is no evidence of chronic impairment regarding the social aspects of the Veteran's life.  The record notes the Veteran reporting having issues with large crowds, but VA records show however a consistent willingness by the Veteran to commit to social situations and environments (including restaurants), which may result in the Veteran feeling "edgy" or hypervigilant.  Similarly, although he has noted sometimes feeling like an outsider to his own family or that he does not belong, the Veteran has been noted several times of having a good relationship with his family.  Furthermore, although the Veteran has reported being untrustworthy of others, preventing him from becoming close to others, he has been noted to have a close relationship with a group of friends.  Except as noted above, the Veteran has consistently denied suicidal ideation.  The Veteran's records never show any signs of neglect of personal appearance and hygiene or deficiencies in judgment or mood.  While the Veteran has noted bouts of depression at times as well as anxiety, there is no evidence of near-continuous panic or depression affecting ability to function independently, appropriately and effectively.  

The Board does take note that the Veteran has to check his windows and doors when waking up from nightmares seems to be an obsessional ritual.  However, there is no evidence that such a ritual interferes with routine activities, at night, after this occurs, the Veteran is still able to go back to sleep.  The Board finds that such behavior is not indicative of impairment contemplated by a 70 percent rating for his PTSD.  

The evidence does not support a rating in excess of 50 percent, as the evidence does not show that the Veteran has occupational or social impairments that results in deficiencies in most areas of his life, including work or family relationships.  As such, this claim must be denied.

TDIU

The Veteran asserts that he is unable to obtain and maintain gainful employment as a result of his service connected disabilities. 

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16. 

"Substantially gainful employment" is that employment that "is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the Veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment will not be considered substantially gainful employment.  38 C.F.R. § 4.16 (a).

A total disability rating based on individual unemployability may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more. Id. 

The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

A claim of entitlement to a total disability rating based on individual unemployability presupposes that the rating for the service-connected disabilities is less than 100 percent, and only asks for a total disability rating based on individual unemployability because of "subjective" factors that the "objective" rating does not consider.  Vittese v. Brown, 7 Vet. App. 31, 34-35 (1994).

Service connection is in effect for PTSD, evaluated as 50 percent disabling and scar of the low middle portion of the back at 0 percent disabling.  The Veteran's overall rating is 50 percent.  Given the Veteran's 50 percent rating, he does not meet the schedular criteria for consideration of TDIU under 38 C.F.R. § 4.16(a).

Under 38 C.F.R. § 4.16(b) when a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for a total disability rating based on individual unemployability set forth in 38 C.F.R. § 4.16(a), such case may be considered for extra-schedular consideration in accordance with 38 C.F.R. § 3.321.

The Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence." Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997).  In this case, the Board evaluated the Veteran's statements, VA examinations, service treatment records, employment history and VA outpatient treatment records.

The Veteran is competent and credible to describe his symptoms as they are something he has personally experienced and he has consistently described them over the pendency of the claim.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The examiner noted during his April 2013VA examination, that the Veteran's PTSD would not preclude him from working.  Rather the examiner opined that the Veteran's PTSD would have a moderate impact on his ability to perform in physical or sedentary employment settings due to his mood dysregulation, intrusive thoughts, detachment, poor sleep, irritability, and hypervigilance that occurs in the moderate range and is likely to improve with continued treatment efforts.  

Similarly, the examiner noted in the September 2015 VA examination that the Veteran was able to work successfully for many years, but has not worked since 2007 by his report.  The examiner opined that the Veteran's PTSD symptoms, specifically the hypervigilance, irritability, and sleep disruption would have a moderate impact on his ability to secure and maintain employment.  The examiner also noted that although the Veteran reported having knee replacements which made his previous employment difficult, including working in a factory or as a carpenter, he could not report on the Veteran's physical health, or his knee disability for which the Veteran is not service connected.  Thus, the examiner opined that the veteran's PTSD is not severe, nor has it ever been, and does not result in total impairment, or even impairment in most areas of his life; therefore his PTSD, alone, would not preclude him from working.

In the case at hand, the Veteran is certainly able to credibly described the extent to which he is precluded from employment, and the role that he feels his disabilities play in this.  That said, the question of whether disabilities, and service-connected disabilities specifically, are sufficient in and of themselves to preclude employability is the province of professionals with the requisite medical training and credentials top provide a competent opinion, as opposed to lay witnesses.  In this case, there is no competent evidence supporting the Veteran's claim, and competent medical evidence indicating that his service-connected disabilities are not sufficient to preclude employment.  Consequently, the claim must be denied.


ORDER

Entitlement to an increased disability rating for PTSD, currently evaluated as 50 percent disabling, is denied.

Entitlement to TDIU is denied.


____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


